FILED
                             NOT FOR PUBLICATION                              JUL 29 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GODSON ERUCHALU,                                  No. 14-15102

              Plaintiff - Appellant,              D.C. No. 2:12-cv-01264-MMD-
                                                  VCF
  v.

U.S. BANK; et al.,                                MEMORANDUM*

              Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                      Miranda Du, District Judge, Presiding

                              Submitted July 22, 2014**


Before: GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Plaintiff Godson Eruchalu appeals pro se the district court’s denial of his

request for preliminary injunctive relief. We have jurisdiction under 28 U.S.C. §

1292(a)(1), and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Our sole inquiry is whether the district court abused its discretion in denying

preliminary injunctive relief, and we conclude the district court did not abuse its

discretion. Winter v. Natural Res. Def. Council Inc., 555 U.S. 7, 24 (2008) (listing

factors for district court to consider); Sports Form, Inc. v. United Press Int’l,

686 F.2d 750, 752-53 (9th Cir. 1982) (explaining limited scope of review).

      AFFIRMED.




                                                                                       2